Citation Nr: 0523429	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  94-46 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to additional retroactive disability 
compensation, effective March 22, 1994, at the 100 percent 
disability rate which became effective in December 2001 or 
December 2002.

2.  Entitlement to an effective date earlier than March 22, 
1994, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June to August 1935, 
and from September 1942 to July 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Board remanded this case in September 
2003.

An October 1998 rating decision granted a separate non-
compensable evaluation for the veteran's service-connected 
carotid sinus syndrome, effective March 1994.  In a November 
2002 rating action the evaluation was increased to 30 percent 
for the period from March 1994 to January 11, 1998, and to 60 
percent for the period from January 12, 1998.  In response to 
his disagreement as to both the evaluation and the effective 
date assigned in the October 1998 decision, the veteran was 
issued a statement of the case in late 2002 which addressed 
those two issues.  

In a statement received in February 2003, his representative 
specifically indicated that the veteran was not seeking 
appellate review of those two issues addressed in the 
December 2002 statement of the case.  Nor did the veteran or 
his representative thereafter appeal the rating or effective 
date assigned the carotid sinus disorder (although he did 
challenge, on the basis of clear and unmistakable error, 
certain prior rating decisions which addressed the rating 
assigned the disorder.  The Board therefore finds, contrary 
to the understanding of the RO, that the veteran is not 
seeking appellate review of the rating assigned the carotid 
sinus syndrome in the October 1998 rating decision, or of the 
effective date assigned in that rating action.

The record also shows that the veteran was issued a statement 
of the case in February 2003 in response to his disagreement 
with that portion of a November 2002 rating decision granting 
service connection and a 50 percent evaluation for headaches, 
effective March 1994.  No further communication with respect 
to the effective date assigned the grant of service 
connection was thereafter received from the veteran or his 
representative within one year of the November 2002 rating 
decision.  The Board finds that appellate review of this 
issue is not in order.

The issue of entitlement to an effective date earlier than 
March 22, 1994, for the grant of a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Entitlement to a TDIU was granted in November 2002, with 
an assigned effective date of March 22, 1994.

2.  In November 2002, the monthly amount of compensation 
payable to a single veteran for disability rated as total was 
$2,163; effective December 1, 2002, the monthly amount of 
compensation payable for disability rated as total was 
$2,193.


CONCLUSION OF LAW

Without addressing compensation based on the number of 
dependents, the veteran is not entitled to payment of 
compensation at the single veteran monthly rate of $2,163 or 
$2,193 for any period prior to December 1, 2001.  38 U.S.C.A. 
§§ 101(13), 1114(j) (West 2002); Pub. L. No. 107-94, 115 
Stat. 900 (2001); Pub. L. No. 107-330, 116 Stat. 2820 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

As will be discussed in further detail below, the facts in 
this case are not in dispute and there is no basis in the law 
for the benefit sought by the veteran.  In a case such as 
this, where the claim cannot be substantiated because there 
is no legal basis for the claim, VA is not required to 
provide notice of the information and evidence necessary to 
substantiate the claim, and is not required to assist a 
claimant in developing evidence to substantiate the claim.  
See VAOPGCPREC 5-2004; 69 Fed.Reg. 59989 (2004).

A November 2002 rating decision granted entitlement to a 
TDIU, assigning an effective date of March 22, 1994, for the 
award of such benefits.  The veteran, through his 
representative, argues that he is entitled to retroactive 
payment of benefits pursuant to the grant of a TDIU at the 
rate under 38 U.S.C.A. § 1114(i) in effect for 2002.  He 
identifies this rate as $2,193, although the actual rate in 
effect at the time of the November 2002 rating decision was 
$2,163.

The term compensation means a monthly payment by the 
Secretary to a veteran because of a service-connected 
disability.  See 38 U.S.C.A. § 101(13).

The provisions of 38 U.S.C.A. § 1114(j) effective in November 
2002 stated that if and while the disability is rated as 
total the monthly compensation shall be $2,163.  38 U.S.C.A. 
§ 1114(j). 

The veteran argues that even though the rates of compensation 
benefits are set by Congress, VA must pay him for the entire 
period at issue at the rate that was in effect at the time 
his award was authorized.

In Sandstrom v. Principi, 16 Vet. App. 481 (2002), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
and rejected a similar argument.  In Sandstrom the appellant 
received a retroactive award of special monthly compensation 
benefits after a May 1996 rating decision determined that 
clear and unmistakable error existed in a prior decision.  
The rating action determined that the appellant was entitled 
to a higher rate of special monthly compensation from 
February 1969 (and hence the appellant was entitled to 
receive the higher rate of compensation for the period from 
February 1969 to May 1996).  The statute involved in 
Sandstrom, 38 U.S.C.A. § 5109A(b), specified that for the 
purposes of authorizing benefits, a rating or other 
adjudicative decision that constitutes a reversal or revision 
of a prior decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been on the 
date of the prior decision.

The appellant in Sandstrom argued that the words "same 
effect" required that VA pay the appellant the amount of 
compensation that he would have been paid in 1969 and 
succeeding years in current dollars, allowing him to realize 
cost of living increases to offset inflation.  The Court 
found that the appellant was effectively requesting the 
payment of cost of living increases for inflation in lieu of 
an already denied request for interest.  The Court held that 
the doctrine of sovereign immunity barred payment of either.  
Sandstrom, 16 Vet. App. at 485.  The words "same effect" in 
the statute at issue did not mean that the veteran was 
entitled to payment at the 1996 rate for the period from 1969 
to 1995.

The Court's decision was affirmed by the U.S. Court of 
Appeals for the Federal Circuit in Sandstrom v. Principi, 358 
F.3d 1376 (Fed. Cir. 2004), a holding that the representative 
is on notice of given the fact that he served as Sandstrom's 
appellate counsel before the Federal Circuit.  The Federal 
Circuit held the Court correctly concluded that the 
government had not waived its sovereign immunity when 
compensating veterans harmed by the government's own CUE.  
The Federal Circuit noted that the appellant's argument that 
his request for payment of pre-1996 payments at the 1996 rate 
was one for cost-of-living allowance increases, rather than 
for interest, elevated form over function.  Id. at 1380.  

Finally, the Federal Circuit rejected an argument similar to 
that at issue in this case.  The appellant in Sandstrom 
argued that he was simply requesting payment of the dollar 
amount written into the version of 38 U.S.C. § 1114(n) in 
effect in May 1996.  The Federal Circuit held that the 
argument failed because 38 U.S.C.A. § 1114 "does not address 
the issue of retroactive payments, much less provide a clear, 
explicit waiver of the government's sovereign immunity from 
interest payments accruing to retroactive payments."  Id. at 
1380.

The rates of compensation are established by Congress, and 
not VA, and Congress has chosen to modify the rates of 
compensation on an annual basis during the period involved in 
this claim.  The veteran's argument is that the monthly 
compensation amount of $2,163, which became effective on 
December 1, 2001 by statutory amendment to 38 U.S.C.A. § 
1114(j), or $2,193 by statutory amendment effective December 
1, 2002, should apply to each monthly payment due the veteran 
from the effective date of the TDIU claim (currently March 
1994).  The monthly amount payable under 38 U.S.C.A. 
§ 1114(j) for November 2002, however, was established by Pub. 
L. No. 107-94, § 7, 115 Stat. 902 (2001), and that law 
specified that "[t]he amendments made by this Act shall take 
effect on December 1, 2001."  Effective December 2002, Pub. 
L. No. 107-330, 116 Stat. 2820 (2002), established the 
monthly rate as $2,193.  In the years prior to 2002, Congress 
has consistently specified effective dates for its amendments 
to section 1114.

Given that Congress has elected to amend 38 U.S.C.A. 
§ 1114(j) on an annual basis, with established effective 
dates, and as the Federal Circuit in Sandstrom has held that 
38 U.S.C.A. § 1114 does not in fact address the issue of 
retroactive payments or otherwise waive the government's 
sovereign immunity from interest payments accruing to 
retroactive payments, the Board finds that there is no basis 
in the law for the benefit sought by the veteran, namely 
retroactive payment of monthly benefits at the 2002 rate 
specified in 38 U.S.C.A. § 1114(j).  The Board notes in 
passing that even if the pending issue regarding the proper 
effective date for the grant of a TDIU were resolved in the 
veteran's favor, there still would be no basis under the law 
for the award of retroactive benefits at the 2002 rate under 
38 U.S.C.A. § 1114(j).

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since there is no basis in the 
law for the payment of monthly compensation benefits at the 
2002 rate specified in 38 U.S.C.A. § 1114(j) for the period 
in question, the veteran's claim must be denied as legally 
insufficient.
 

ORDER

Entitlement to additional retroactive disability 
compensation, effective March 22, 1994, at the 100 percent 
disability rate which became effective in December 2001 or 
December 2002, is denied.


REMAND

The veteran contends that he is entitled to an effective date 
earlier than March 22, 1994, for the grant of a TDIU.  Among 
other arguments, his representative contends that application 
of Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), may 
provide a basis for an earlier effective date.

The record reflects that prior to August 1959, service 
connection was in effect for hypersensitive carotid sinus 
syndrome with headaches, evaluated as 50 percent disabling, 
and for migraine headaches and right shoulder bursitis, each 
evaluated as noncompensably disabling.  In an August 3, 1959, 
rating decision, VA effectively granted service connection 
for psychoneurosis, and combined that disorder with the 
carotid sinus syndrome into a single disability rating under 
the description conversion type psychoneurosis with headaches 
and vasomotor instability.  The August 1959 rating decision 
reduced the evaluation assigned the combined disorder from 50 
to 30 percent disabling.  A March 1960 Board decision denied 
entitlement to a rating in excess of 30 percent for the 
combined disorder.

In several statements on file, the veteran's representative 
challenged the August 3, 1959, rating decision on the basis 
of clear and unmistakable error.  In a September 2001 
decision, the Board concluded that the March 1960 Board 
decision did not subsume that portion of the August 1959 
rating decision which granted service connection for 
psychoneurosis and which supplanted/reduced the evaluations 
for the carotid sinus and headache disorders.  The Board 
remanded the CUE challenge to the RO for initial 
adjudication.  

In a September 2003 decision, the Board disposed of claims 
involving allegations of CUE in two other rating decisions.  
With respect to the August 3, 1959, rating decision, the 
Board, in the Introduction, concluded that VA had provided 
the veteran with inadequate notice of the August 3, 1959, 
rating decision, and that the decision was therefore not 
final.  The Board referred the matter to the RO for the 
issuance of a notice that fully informed the veteran of the 
actions taken in August 1959. 

The record reflects that at no point following the September 
2003 Board decision has the RO provided the veteran with 
proper notice of the August 3, 1959, rating decision.  
Unfortunately, the failure to issue such notice potentially 
affects the disposition of the earlier effective date claim 
before the Board.  See generally, Norris v. West, 12 Vet. 
App. 413 (1999).  Consequently, and regrettably, the Board 
must again remand the earlier effective date claim in order 
to ensure that the veteran receives the due process to which 
he is entitled.  The Board points out that the November 2002 
rating decision granting service connection for headaches 
effective from March 9, 1994, does not absolve VA from its 
obligation to provide proper notice of the August 1959 rating 
decision. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must provide the veteran 
with notice of the August 3, 1959, 
rating decision which fully informs 
him of the actions taken in that 
decision.  This notice should 
include a copy of the August 3, 
1959, rating decision itself, as 
well as notice of his appellate 
rights with respect to the rating 
decision.

2.  Thereafter, if a timely Notice 
of Disagreement is received as to 
the August 3, 1959, rating decision, 
the RO should undertake all 
appropriate procedural actions 
outlined in 38 C.F.R. Part 19 
(2004). 

Thereafter, following receipt of a timely filed Substantive 
Appeal or the expiration of the appropriate appeals period 
with respect to the August 3, 1959, rating decision, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


